Citation Nr: 0946156	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the head (claimed as cancer of the head and skin).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to May 
1964, July 1964 to July 1967, and January 1969 to May 1971.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that a VA examination is warranted as to the 
etiology of the Veteran's squamous cell carcinoma of the 
head, to determine if this condition is related to an 
incident of his service.

A January 2005 VA clinical evaluation revealed a skin mass to 
the left side of the head, with the assessment being an 
undetermined neoplasm. There had been a rapidly growing 
lesion of the left scalp for the past eight months. In March 
2005  the tumor was identified as a squamous cell carcinoma 
of the forehead. The Veteran underwent a procedure that month 
for excision of the left scalp tumor. 

The Veteran alleges that during his service in the Navy he 
had significant sun exposure while having served on board a 
ship stationed in the waters within           the Republic of 
Vietnam. Sun exposure has been recognized in some cases as 
the precipitating factor for development of skin cancer. See 
Perry v. West, 12 Vet. App. 365 (1999). The Veteran further 
states that in his occupational capacity as a pipefitter he 
had exposure to petroleum byproducts, and sustained numerous 
flashburns to the eye and face because of welding accidents. 

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or within a qualifying presumptive 
period; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong of 
this criteria, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).            

There is sufficient basis to demonstrate that the Veteran's 
claimed skin cancer may be attributable to sun exposure or 
other precipitating factors from his service. Therefore, a VA 
medical examination is in order. 

While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Providence, Rhode Island VA Medical Center 
(VAMC). The most recent comprehensive treatment records on 
file from this source are dated from February 2006. The RO 
should obtain any such additional records and associate them 
with the claims file. Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made). See also 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Providence 
VAMC and request copies of all available 
records of treatment from that facility 
dated since February 2006. All records and 
responses received should be associated 
with the claims file.
2.	The RO should schedule the Veteran for 
a VA  dermatological examination to 
determine the likely etiology of his 
claimed squamous cell carcinoma of the 
head. The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.              
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner opine whether squamous cell 
carcinoma of the head is at least as 
likely as not                  (50 percent 
or greater probability) due to an incident 
of the Veteran's military service. The 
examiner should take into consideration 
the Veteran's assertions of sun exposure 
during service aboard a ship stationed in 
the territorial waters of Vietnam, and/or 
having sustained burns to the face during 
welding accidents. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim on appeal based upon all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

